September 28, 2013 Bragg Capital Trust 1031 South Caldwell Street, Suite 200 Charlotte, NC 28203 Gentlemen: Re:Bragg Capital Trust, File Nos. 333-85850 and 811-21073 Dear Sir/ Madam: A legal opinion (the “Legal Opinion”) that we prepared was filed with Post-Effective Amendment No. 17 to the Bragg Capital Trust Registration Statement.We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 19 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP JMS
